FILED
                            NOT FOR PUBLICATION                             SEP 30 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-30312

               Plaintiff - Appellee,             D.C. No. 1:11-cr-00063-RFC

  v.
                                                 MEMORANDUM *
SHANNON KATHLINA GRIMM,

               Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                    Richard F. Cebull, District Judge, Presiding

                           Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Shannon Kathlina Grimm appeals from the district court’s judgment and

challenges the 51-month sentence imposed following her guilty-plea conviction for

wire fraud, in violation of 18 U.S.C. § 1343; and making false claims, in violation

of 18 U.S.C. § 287. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Grimm contends that the district court erred by imposing a two-level

enhancement under U.S.S.G. § 2B1.1(b)(10)(C) for use of sophisticated means.

The record reflects that Grimm researched the identities of deceased taxpayers in

commercial databases and newspapers, paid co-conspirators for the names of

deceased taxpayers, structured the returns to maximize the refund amounts, forged

the signatures of the purported filers, and deposited refund checks in the bank

accounts of third parties to conceal her fraud. Under these circumstances, the

district court did not clearly err by finding that Grimm’s crimes involved

sophisticated means. See U.S.S.G. § 2B1.1 cmt. n.8(B) (“‘[S]ophisticated means’

means especially complex or especially intricate offense conduct pertaining to the

execution or concealment of an offense . . . . Conduct such as hiding assets or

transactions, or both, through the use of fictitious entities, corporate shells, or

offshore financial accounts . . . ordinarily indicates sophisticated means.”); United

States v. Montano, 250 F.3d 709, 712 (9th Cir. 2001) (stating standard of review).

Moreover, the record belies Grimm’s contention that the district court relied on

disputed facts in imposing the enhancement.

      Grimm also contends that her sentence is substantively unreasonable. The

district court did not abuse its discretion in imposing Grimm’s sentence. See Gall

v. United States, 552 U.S. 38, 51 (2007). Grimm’s within-Guidelines sentence is


                                            2                                     12-30312
substantively reasonable in light of the 18 U.S.C. § 3553(a) sentencing factors and

the totality of the circumstances, including the seriousness of her offenses and her

prior criminal history. See id.

      AFFIRMED.




                                          3                                    12-30312